Citation Nr: 0838358	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-38 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial increased (compensable) 
evaluation for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1965.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The issue # 1 is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  Prior to promulgation of a final decision in this appeal, 
the veteran withdrew his appeal on the issue of entitlement 
to service connection for scoliosis.  

2.  The veteran was exposed to significant acoustic trauma in 
service; his tinnitus has been credibly described as having 
been present in and for the decades since service, and the 
evidence is in approximate balance as to whether it may be 
reasonably associated with his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn the issue relating to 
entitlement to service connection for scoliosis, the Board 
does not have jurisdiction to consider that claim.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).

2.  Giving the benefit of the doubt to the veteran, his 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Scoliosis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issue of entitlement to service connection for scoliosis 
was fully developed by the RO and certified to the Board on 
appeal.  

In a VA Form 21-4138, dated in September 2007, the veteran 
confirmed in writing that he was withdrawing that issue. 

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that issue.  Thus, the 
Board does not have jurisdiction to review it and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

Tinnitus

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).  

In view of the grant herein on the limited basis in #1, and 
action taken with regard to issue #2, there is no need for 
further discussion of notice or development.


Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board would note that in Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition that is capable of lay observation.  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

Tinnitus was not specifically noted in the veteran's service 
treatment records.  However, as identified above, the veteran 
was exposed in service to significant acoustic trauma, and on 
that acknowledged basis and given the nature of his 
audiometic findings reflective of a predominantly 
sensorineural high frequency loss in and since service, 
service connection was granted for bilateral hearing loss.  

There are few records available from the post-service period 
until his current claim, but the recent findings document 
ongoing and continuous tinnitus.  And more particularly, 
notwithstanding not having mentioned it in part in the past, 
the veteran has stated that he recalls that he first 
developed tinnitus in service.  Outpatient treatment records 
have made reference to symptoms of tinnitus on occasion.  By 
his own statement, the veteran has experienced ongoing 
problems with tinnitus, initially periodic and now constant, 
for many years.  

It is noted there are opinions in the file from VA examiners 
who uniformly recognize that the veteran now demonstrates 
tinnitus and that it is in all probability due to exposure to 
noise.  However, there is a lack of uniformity as to whether 
it was due to noise exposure in or since service since his 
history is somewhat inconsistent in that regard.  Thus, the 
medical opinions are clearly sound.  Although the veteran's 
inconsistencies may be somewhat bothersome, this is not 
conclusively persuasive to his detriment.

Given the aggregate evidence of record, the Board finds that 
there is sufficient evidence to show the manifestations of 
tinnitus beginning in service, as the veteran is competent to 
report his own symptoms and the circumstances of its 
incurrence in service are consistent with his military 
record, noise exposure, and history, including his service-
connected high frequency level hearing loss of a 
sensorineural nature.  

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable doubt 
as to whether it is sufficient to grant service connection 
for tinnitus under 38 C.F.R. § 3.303(d).  We thus give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

The issue of entitlement to service connection for scoliosis 
is dismissed. 

Service connection for tinnitus is granted.

REMAND

The veteran has undergone several audiometric evaluations in 
recent years, actual certified reports from most of which are 
in the file.  These appear to reflect a degree of 
deterioration in his overall hearing acuity losses at several 
levels.  However, the most recent test, undertaken in the 
midst of fitting and re-fitting for hearing aids, and dated 
in February 2008, generally identifies only a generic range 
of findings, but the exact data are not documented in the 
file.

The veteran has vehemently argued that the hearing evaluation 
does not represent his hearing acuity in daily living, and 
that extraschedular considerations were not, and should be, 
considered. 

During the course of the current appeal, new guidelines have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additional guidelines have been instituted concerning the 
requirement for determining the impact of a given disability 
on the occupational capacities, or how the disability may 
impact him in daily life.  Specifically the veteran asks that 
consideration be given to 38 C.F.R. § 3.321, and 
notwithstanding earlier discussions of the somewhat rigid and 
linear rating actions required for hearing loss cases, it is 
noted that there has been some recent Court discussion on 
that subject.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran has information 
which would reflect upon any impact his 
hearing problems may have on his ability 
to work or otherwise in his daily living, 
he should submit it, and VA should assist 
as feasible.

2.  The veteran's recent VA audiometric 
testing, including the certified complete 
results from the test in February 2008, 
should be attached to the file.

3.  The veteran should be afforded another 
VA audiometric evaluation to include all 
appropriate tests, and to be certified in 
all segments under pertinent guidelines.  
The results including all testing data 
must be returned to the Board, if 
otherwise in order.

4.  The RO should then readjudicate this 
issue, including on both schedular and 
extra-schedular bases.  If the decision 
remains unsatisfactory, a SSOC should be 
issued to which the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


